                                                                                  11/12/2019

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 JEREMIAH RICHARDSON,                              CV 19-122-BLG-SPW-TJC

                     Plaintiff,
                                                   ORDER
 vs.

 SHAWN L. LESNICK, and
 MUSSELSHELL COUNTY
 SHERRIF’S OFFICE,

                     Defendants.

       On November 8, 2019, this action was removed from Montana Fourteenth

District Court, Musselshell County. (Doc. 1.) It does not appear that Plaintiff’s

counsel, Alexander Roth, is admitted as a member of the bar of the Court. As

such, Mr. Roth is not authorized to appear on behalf of Plaintiff in this action, and

will not receive notices of electronic filing.

       Accordingly, IT IS HEREBY ORDERED that Mr. Roth shall apply for

admission to practice before this Court in accordance with Local Rule 83.1 by

November 22, 2019. If Mr. Roth does not seek or obtain admission to this Court,

he shall immediately advise Plaintiff that Plaintiff will be obligated to retain new

counsel or appear pro se.

       IT IS FURTHER ORDERED that the Clerk shall mail a copy of this order to

Mr. Roth at:
     Alexander Roth
     Roth Law Office
     2722 3rd Avenue North, Suite 400
     Billings, MT 59101

IT IS ORDERED.

DATED this 12th day of November, 2019.

                            _______________________________
                            TIMOTHY J. CAVAN
                            United States Magistrate Judge
